Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejections of the previous office action, not repeated below are withdrawn.  Responses to the arguments appear after the first rejection to which they are directed.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Omuro et al. JP 2013-053196, in view of Kanda et al. 20080305433. 
Omuro et al. JP 2013-053196 (machine translation attached) exemplifies polymers 3 and 4.

    PNG
    media_image1.png
    228
    375
    media_image1.png
    Greyscale
  [0183] and 
    PNG
    media_image2.png
    211
    503
    media_image2.png
    Greyscale
[0186]. 
Polymer 2 is combined with a PAG (triphenylsulfonium nonafluorobutane sulphonic acid), base (isopropylamine) and solvent (cyclohexanone) and coated to a thickness of 78 nm on an AR coated silicon wafer, dried, exposed with 193 nm laser radiation, post baked and developed  [0194-0204]. The use of other radiation sources, such as 248 nm, EUV, electron beam (EB) and the like is disclosed, with EUV being preferred  [0205-0207]. Other monomers which can be added to the polymer of the invention include hydroxystyrene  [0101-0109, particularly 0105]. Monomers with a hexafluoroisopropanol group improve solubility and allow the formation of smaller patterns, examples of vinyl and (meth)acrylate monomers with at least one hexafluoroisopropanol group are illustrated [0077-0078].  Other useful hexafluoroisopropanol  compounds include vinyl compounds, cyclohexane containing compounds [0078]. 

    PNG
    media_image3.png
    131
    151
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    130
    246
    media_image4.png
    Greyscale


Kanda et al. 20080305433 teaches that fluorinated repeating units having 1-3 bounded by F1 improve/reduce line edge roughness [0200-0230, particularly 0200-0202]. Fluorine 
    PNG
    media_image5.png
    103
    219
    media_image5.png
    Greyscale
   (pg 31, 36)  
    PNG
    media_image6.png
    117
    111
    media_image6.png
    Greyscale
  (pg41,37)

   
    PNG
    media_image7.png
    107
    83
    media_image7.png
    Greyscale
 (pg 35,37)  
    PNG
    media_image8.png
    93
    68
    media_image8.png
    Greyscale
(pg 38)  
    PNG
    media_image9.png
    91
    73
    media_image9.png
    Greyscale
   (pg 39 )  
    PNG
    media_image10.png
    92
    133
    media_image10.png
    Greyscale
(pg 37)


    PNG
    media_image11.png
    158
    114
    media_image11.png
    Greyscale
(pg 41)   The presence of repeating units with 1 to 3 bounded by formula F1 results in improved/reduced line edge roughness [0200-0202], where R50-R55 are hydrogen, fluorine, alkyl or fluoroalkyl with it being preferred that all of R50-R55 are fluorine. Rx can be hydrogen or an organic groups, such as an acid decomposable protective organic group  
    PNG
    media_image12.png
    179
    361
    media_image12.png
    Greyscale
. 

    PNG
    media_image13.png
    173
    139
    media_image13.png
    Greyscale
      
    PNG
    media_image14.png
    294
    223
    media_image14.png
    Greyscale
             Useful repeating units are embraced by formula C2, where P is a linear alkylene, a branched alkylene, a monocyclic cycloalkylene group or a polycyclic alkylene group, including cycloalkylene and C5, where R21 is an organic group containing at least one fluorine atom, which includes hexafluoropropanol substituted styrene repeating units  [0408-0421]. 
	It would have been obvious to one skilled in the art to modify the example by using polymer 3 modified by the addition of at least some hydroxystyrene based upon the exemplification of that polymer at [0183] of Omuro et al. JP 2013-053196 and the direction to hydroxystyrenes as additional monomers at [0105] of Omuro et al. JP 2013-053196 and replacing at least a portion of the 2,4,-bis(hexafluoro-2-propanol)cyclohexyl acrylate with 4-(hexafluoro-2-propanol)vinylcyclohexane taught as equivalent in Kanda et al. 20080305433 for reducing edge roughness. 
	Further, it would have been obvious to modify the resulting example by using other radiation sources, such as the EUV or electron beam based upon the disclosure at [0205-0207] of Omuro et al. JP 2013-053196. 

	The applicant argues that fluorinated repeating units a02-1-02 or a02-1-04 are not taught in the references. The teachings of Kanda et al. 20080305433 and Hirano et al. 20170176858 address this buy teaching 4-(hexafluoro-2-propanol)vinylcyclohexane and (hexafluoro-2-propanol)acenaphthalene respectively.  The hexafluoro-2-propanol moiety contributing to a reduction/improvement in line roughness is taught in Kanda et al. 20080305433.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Omuro et al. JP 2013-053196, in view of Kanda et al. 20080305433 and Hirano et al. 20170176858. 
Hirano et al. 20170176858 teaches repeating units which are useful on photoresist polymers including the acenaphthalene of formula c2, where the substituent R11 can be hydrogen, a C1-30 alkyl group (which may be halogenated), hydroxy, alkoxy, alkanoyl, alkoxycarboxyl, aryl, halogen or 1,1,1,3,3,3-hexafluoro-2-propanol  [0215-0216]. 
It would have been obvious to one skilled in the art to modify the example by using polymer 3 modified by the addition of at least some hydroxystyrene based upon the exemplification of that polymer at [0183] of Omuro et al. JP 2013-053196 and the direction to hydroxystyrenes as additional monomers at [0105] of Omuro et al. JP 2013-053196 and replacing at least a portion of the 2,4,-bis(hexafluoro-2-propanol)cyclohexyl acrylate with hexafluoro-2-propanol acenaphthalene taught by Hirano et al. 20170176858 with a reasonable expectation of reducing edge roughness based upon the teachings of Kanda et al. 20080305433 at [0200-0202].
	Further, it would have been obvious to modify the resulting example by using other radiation sources, such as the EUV or electron beam based upon the disclosure at [0205-0207] of Omuro et al. JP 2013-053196.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. WO 2018180049, in view of Yahagi et al. 20170369697 and Kanda et al. 20080305433.

    PNG
    media_image15.png
    107
    114
    media_image15.png
    Greyscale
 (WO, page 52, US page 25) and monomer M-10 
    PNG
    media_image16.png
    164
    79
    media_image16.png
    Greyscale
  (WO page 52, US page 24) together with other monomers (M-8 and M-2). Polymers A-11 is combined with photolabile base, photoacid generator, an iodine containing compound, solvent and an acid diffusion controlling agent to form resist J-11 (table 2).  This resist is coated upon a wafer, exposed using EUV, post baked and developed in TMAH (WO at [0243-0249], US at [0285-0295]). Monomers M-7 (page 24)  
    PNG
    media_image17.png
    139
    88
    media_image17.png
    Greyscale
 is also used in some of the example polymers.  This corresponds to formula f-1 to f-6 of repeating units (III) , which are added to adjust the solubility in the developer  (WO at   [0065-0089, particularly 0065,0074,0077] , US at  [0084-0103, particularly 0085,0093,0095]). 







Monomer  M9  
    PNG
    media_image18.png
    157
    77
    media_image18.png
    Greyscale
[0222] used in some of the example polymers.  Other useful 2-hydroxyhexafluoropropanol containing monomers are disclosed at [0074] including  
    PNG
    media_image19.png
    245
    201
    media_image19.png
    Greyscale
 which is bounded by formula III, which improves solubility in the developer and adhesiveness and modifies the sensitivity and line width roughness (LWR)[0065-0074].   Exposure can use visible light, UV, far UV, EUV, X-rays, electron beams, gamma rays of the like (WO at [0211], US at [0244]). Useful developers are disclosed (WO at [0214-0217], US at [0248-0251]). Monomer M-18 is bounded by formula 2-1 , where j can be 1-4 and R15 can be a C1-20 monovalent hydrocarbon group, including alkenyl groups, monocyclic alicyclic unsaturated groups and aryl group (WO at [0023-0029], US at [0038-0039,0045,0048, 0052,0055]). The addition of recurring units including acenaphthalene which may be substituted with 1,1,1,3,3,3-hexafluoro-2-hydroxypropanyl is disclosed [0031]. 


Yahagi et al. 20170369697 teaches polymer A-9, A-8 [0720], A-2 and A-3 [0696]:

    PNG
    media_image20.png
    246
    247
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    243
    246
    media_image21.png
    Greyscale
  
    PNG
    media_image22.png
    217
    244
    media_image22.png
    Greyscale

 
Example 4 uses 50 parts A-8, 50 parts A-2, 16 parts photoacid generator B1-1 [0771], 3.0 parts acid diffusion controller [0782] and a solvent mixture.  The sensitivity is 70 C/cm2, the resolution is 24 nm and the LWR is 4.5 (table 4, page 80). Example 7 uses 50 parts A-9, 50 parts A-3, 16 parts photoacid generator B1-1 [0771], 3.0 parts acid diffusion controller [0782] and a solvent mixture (table 1, page 75). The sensitivity is 75 C/cm2, the resolution is 26 nm and the LWR is 4.8 (table 4, page 80). Examples 9 and 10 using the phenylcyclohexyl acrylate have lower sensitivity than the equivalent examples 5 and 6, but have similar or poorer resolution and/or LWR (tables 1 and  4) and differ on the amount and compound used as the photoacid generator from 7 and 4 respectively. 

It would have been obvious to one skilled in the art to modify the polymer A-11 by replacing at least a portion of the monomer M-10 with monomer M-7 (hydroxystyrene) based upon the disclosed equivalence at  (WO at  [0065-0089, particularly 0065,0074,0077] , US at  [0084-0103, particularly 0085,0093,0095]) and monomer 4-(hexafluoro-2-propanol)vinylcyclohexane taught as equivalent in Kanda et al. 20080305433 for reducing edge roughness based upon the disclosed equivalence at  (WO at  [0065-0089, particularly 0065,0074,0077] , US at  [0084-0103, particularly 0085,0093,0095]), to replace the 
Alternatively, it would have been obvious to one skilled in the art to modify the polymer A-11 by replacing at least a portion of the monomer M-10 with monomers M-7 taught at [0074] based upon the disclosed equivalence at  (WO at   [0065-0089, particularly 0065,0074,0077] , US at  [0084-0103, particularly 0085,0093,0095]) and monomer 4-(hexafluoro-2-propanol)vinylcyclohexane taught as equivalent in Kanda et al. 20080305433 for reducing edge roughness based upon the disclosed equivalence at  (WO at  [0065-0089, particularly 0065,0074,0077] , US at  [0084-0103, particularly 0085,0093,0095]),  to replace the (methylphenyl)cyclohexyl methacrylate with (methylphenyl)cyclopentyl methacrylate to gain in sensitivity and possibly resolution and LWR based upon the evidence in Yahagi et al. 20170369697, add a photoacid generator, expose the resulting resist using EUV and developing the composition as in the example using resin A-11  with a reasonable expectation of success in forming a patterned resist based upon the disclosed equivalence of these repeating units.
Alternatively, it would have been obvious to one skilled in the art to modify the polymer A-11 by replacing at least a portion of the monomer M-10 with monomers M-7 based upon the disclosed equivalence at  (WO at  [0065-0089, particularly 0065,0074,0077] , US at  [0084-0103, particularly 0085,0093,0095]) and monomer 4-(hexafluoro-2-propanol)vinylcyclohexane taught as equivalent in Kanda et al. 20080305433 for reducing edge roughness based upon the disclosed 
Alternatively, it would have been obvious to one skilled in the art to modify the polymer A-11 by replacing at least a portion of the monomer M-10 with monomers M-7 based upon the disclosed equivalence of the cyclohexyl and benzene linkages in the fluorinated monomers at (WO at   [0065-0089, particularly 0065,0074,0077] , US at  [0084-0103, particularly 0085,0093,0095]) and monomer 4-(hexafluoro-2-propanol)vinylcyclohexane taught as equivalent in Kanda et al. 20080305433 for reducing edge roughness based upon the disclosed equivalence at  (WO at  [0065-0089, particularly 0065,0074,0077] , US at  [0084-0103, particularly 0085,0093,0095]),  to replace the (methylphenyl)cyclohexyl methacrylate with (methylphenyl)cyclopentyl methacrylate to gain in sensitivity and possibly resolution and LWR based upon the evidence in Yahagi et al. 20170369697, add a photoacid generator, expose the resulting resist using EUV and developing the composition as in the example using resin A-11  with a reasonable expectation of success in forming a patterned resist based upon the disclosed equivalence of these repeating units.
Further, it would have been obvious to one skilled in the art to modify the process of using the resulting resist by expose the resist using e-beam and developing the composition as in the examples with a reasonable expectation of success in forming a patterned resist based upon 



On page 6 of the response, the applicant argues the improvements in sensitivity, LWR and resolution.  The examiner points out that improvements in these when replacing (methylphenyl)cyclohexyl methacrylate with (methylphenyl)cyclopentyl methacrylate is known in the art from the teachings of Yahagi et al. 20170369697.  Additionally, it is not clear that any of these represents an equal or preferable comparison to a direct comparison with the prior art, which has 
    PNG
    media_image23.png
    149
    95
    media_image23.png
    Greyscale
    
    PNG
    media_image24.png
    135
    71
    media_image24.png
    Greyscale
      
    PNG
    media_image25.png
    177
    79
    media_image25.png
    Greyscale
 and 
    PNG
    media_image26.png
    117
    115
    media_image26.png
    Greyscale
, which has a sensitivity of 28 mJ and LWR or that these benefits extend outside the use of e-beam exposure processes. 

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. WO 2018180049, in view of Yahagi et al. 20170369697, Kanda et al. 20080305433 and Hirano et al. 20170176858.

Alternatively, it would have been obvious to one skilled in the art to modify the polymer A-11 by replacing at least a portion of the monomer M-10 with monomers M-7 taught at [0074] based upon the disclosed equivalence at  (WO at   [0065-0089, particularly 0065,0074,0077] , US at  [0084-0103, particularly 0085,0093,0095]) and the monomer hexafluoro-2-propanol acenaphthalene t taught in Hirano et al. 20170176858 with a reasonable expectation of reducing edge roughness as taught in Kanda et al. 20080305433 based upon the disclosed equivalence at  (WO at  [0065-0089, particularly 0065,0074,0077] , US at  [0084-0103, particularly 0085,0093,0095]),  to replace the (methylphenyl)cyclohexyl methacrylate with (methylphenyl)cyclopentyl methacrylate to gain in sensitivity and possibly resolution and LWR based upon the evidence in Yahagi et al. 20170369697, add a photoacid generator, expose the 
Alternatively, it would have been obvious to one skilled in the art to modify the polymer A-11 by replacing at least a portion of the monomer M-10 with monomers M-7 based upon the disclosed equivalence at  (WO at  [0065-0089, particularly 0065,0074,0077] , US at  [0084-0103, particularly 0085,0093,0095]) and the monomer hexafluoro-2-propanol acenaphthalene t taught in Hirano et al. 20170176858 with a reasonable expectation of reducing edge roughness as taught in Kanda et al. 20080305433 based upon the disclosed equivalence at  (WO at  [0065-0089, particularly 0065,0074,0077] , US at  [0084-0103, particularly 0085,0093,0095]) to replace the (methylphenyl)cyclohexyl methacrylate with (methylphenyl)cyclopentyl methacrylate to gain in sensitivity and possibly resolution and LWR based upon the evidence in Yahagi et al. 20170369697, add a photoacid generator, expose the resulting resist using EUV and developing the composition as in the example using resin A-11  with a reasonable expectation of success in forming a patterned resist based upon the disclosed equivalence of these repeating units.
Alternatively, it would have been obvious to one skilled in the art to modify the polymer A-11 by replacing at least a portion of the monomer M-10 with monomers M-7 based upon the disclosed equivalence of the cyclohexyl and benzene linkages in the fluorinated monomers at (WO at   [0065-0089, particularly 0065,0074,0077] , US at  [0084-0103, particularly 0085,0093,0095]) and the monomer hexafluoro-2-propanol acenaphthalene t taught in Hirano et al. 20170176858 with a reasonable expectation of reducing edge roughness as taught in Kanda et al. 20080305433 based upon the disclosed equivalence at  (WO at  [0065-0089, 
Further, it would have been obvious to one skilled in the art to modify the process of using the resulting resist by expose the resist using e-beam and developing the composition as in the examples with a reasonable expectation of success in forming a patterned resist based upon the disclosed equivalence of these repeating units and the sensitivity to charged beams such as electron beams at (WO at [0211], US at [0244]),  and/or to modify monomer M-18 by replacing the phenyl ring with an 1-alkenyl or 1-cycloalkenyl group based upon the teaching at (WO at [0023-0029], US at [0038-0039,0045,0048, 0052,0055])  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sasaki et al. JP 2005-004158 teaches fluoroalcohol species including those bounded by FVII, E [0059-0061,0110, 



    PNG
    media_image27.png
    173
    258
    media_image27.png
    Greyscale
 
    PNG
    media_image28.png
    142
    122
    media_image28.png
    Greyscale
 
    PNG
    media_image29.png
    186
    221
    media_image29.png
    Greyscale

	
    PNG
    media_image30.png
    128
    134
    media_image30.png
    Greyscale


Kobayashi et al. 20080124646 teaches fluoroalcohol species including 

    PNG
    media_image31.png
    96
    78
    media_image31.png
    Greyscale
       
    PNG
    media_image32.png
    107
    125
    media_image32.png
    Greyscale
    
    PNG
    media_image33.png
    97
    82
    media_image33.png
    Greyscale
   . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 9, 2022